—Order, Supreme Court, New York County (Karla Moskowitz, J.) entered on or about March 18, 1994, which denied defendant-appellant’s motion to vacate a judgment of foreclosure as against it and for injunctive relief staying enforcement thereof, unanimously affirmed, with costs.
The IAS Court did not abuse its discretion in rejecting appellant’s excuse that it had relied on the bad advice of its former attorney in not contesting the foreclosure action. In sworn testimony given 14 months before the motion to vacate, appellant’s principal acknowledged the likely practical effect of the anticipated foreclosure, demonstrating an understanding of the course charted inconsistent with a naive or inexperienced individual who could be forgiven for relying blindly on the advice of counsel. In any event, the proposed defense of estoppel was also properly rejected, there being no showing of any conduct by the foreclosing bank itself that induced appellant’s reliance (see, Rose v Spa Realty Assocs., 42 NY2d 338, 344). Concur—Ellerin, J. P., Ross, Rubin and Williams, JJ.